Exhibit 10.1

 

AMPHENOL CORPORATION

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 10, 2004 and entered into by and among AMPHENOL CORPORATION, a Delaware
corporation (“Company”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE
PAGES HEREOF (each individually referred to herein as a “Lender” and
collectively as “Lenders”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent for Lenders (in such capacity, “Administrative Agent”), and
solely for purpose of Section 2 hereof, the Credit Support Parties (as defined
in Section 2 hereof), and is made with reference to that certain Credit
Agreement, dated as of May 6, 2003, as amended by that certain First Amendment
dated as of November 6, 2003, by and among Company, Lenders and Administrative
Agent (as so amended, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.

 

RECITALS

 

WHEREAS, Company desires to amend the Credit Agreement on, and subject to, the
terms, conditions and agreements set forth herein, to create a new class of
Tranche B2 Term Loans (the “Tranche B2 Term Loans”) having identical terms with,
having the same rights and obligations under the Loan Documents as, and in the
same aggregate principal amount as, the outstanding Tranche B1 Term Loans, as
set forth in the Loan Documents, except as such terms are amended hereby;

 

WHEREAS, on the Second Amendment Effective Date (as hereinafter defined), the
outstanding Tranche B1 Term Loans will be converted into, or repaid in full with
the proceeds of, the Tranche B2 Term Loans;

 

WHEREAS, (a) each Lender having a Tranche B2 Term Loan Commitment (as
hereinafter defined) in excess of its outstanding Tranche B1 Term Loans on the
Second Amendment Effective Date (each such Lender an “Increasing Lender”) shall
make Tranche B2 Term Loans to Company on the Second Amendment Effective Date in
the amount of the excess of such Tranche B2 Term Loan Commitment over such
Increasing Lender’s Tranche B1 Term Loans, and (b) each new Lender having a
Tranche B2 Term Loan Commitment (each a “New Tranche B2 Term Loan Lender”) shall
make Tranche B2 Term Loans to Company on the Second Amendment Effective Date in
an amount equal to such New Tranche B2 Term Loan Lender’s Tranche B2 Term Loan
Commitment, the proceeds of which shall be used by Company to repay the
outstanding principal amount of Tranche B1 Term Loans of existing Lenders that
do not execute and deliver this Amendment (the “Exiting Lenders”);

 

WHEREAS, each Lender having Tranche B1 Term Loans outstanding as of the date
hereof and who executes and delivers this Amendment shall be deemed, upon the
Second Amendment Effective Date, to have converted its Tranche B1 Term Loans
into Tranche B2 Term Loans in the same aggregate principal amount as such
Lender’s Tranche B2 Term Loan

 

--------------------------------------------------------------------------------


 

Commitment (less, in the case of any Increasing Lender, the amount of Tranche B2
Term Loans made to repay Exiting Lenders’ Tranche B1 Term Loans);

 

WHEREAS, Company shall pay to each Lender having Tranche B1 Term Loans
outstanding as of the Second Amendment Effective Date all accrued and unpaid
interest on such Tranche B1 Term Loans on the Second Amendment Effective Date;
and

 

WHEREAS, Company also desires to amend the Credit Agreement (i) to permit up to
an additional $250,000,000 in Term Loans to be incurred under the Credit
Agreement, (ii) to permit Company to make certain additional Restricted Junior
Payments, and (iii) to increase permitted Consolidated Capital Expenditures in
connection with Acquisitions permitted under the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.              AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1                               Amendments to Subsection 1.1: Certain Defined
Terms.

 

Subsection 1.1 of the Credit Agreement is hereby amended by adding to such
subsection the following definitions which shall be inserted in proper
alphabetical order:

 

“Applicable Tranche B2 Base Rate Margin” means with respect to any date of
determination, a rate per annum equal to 0.50%.

 

“Applicable Tranche B2 LIBOR Margin” means with respect to any date of
determination, a rate per annum equal to 1.50%.

 

“Second Amendment” means that certain Second Amendment to this Agreement dated
as of November 10, 2004.

 

“Second Amendment Effective Date” has the meaning assigned to that term in the
Second Amendment.

 

“Tranche B2 Lender” means a Lender that has Tranche B2 Term Loan Exposure.

 

“Tranche B2 Term Loan Commitment” means the commitment of a Lender to make
(and/or convert from Tranche B1 Term Loans) on the Second Amendment Effective
Date Tranche B2 Term Loans pursuant to subsection 2.1A(ii) and “Tranche B2 Term
Loan Commitments” means such commitments of all Lenders in the aggregate.

 

“Tranche B2 Term Loan Exposure” means, with respect to any Lender as of any date
of determination, the outstanding principal amount of the Tranche B2 Term Loan
of that Lender.

 

2

--------------------------------------------------------------------------------


 

“Tranche B2 Term Loans” means the Loans made as Tranche B2 Term Loans (and/or
converted into Tranche B2 Term Loans from Tranche B1 Term Loans) on the Second
Amendment Effective Date by Lenders to Company pursuant to subsection 2.1A(ii).

 

“Tranche B2 Term Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Tranche B2 Term Loans of any Lenders,
substantially in the form of Exhibit V annexed hereto, as they may be amended,
supplemented or otherwise modified from time to time.

 

1.2                               Amendments to Subsection 2.1: Commitments;
Making of Loans; the Register; Notes.

 

A.            Subsection 2.1A of the Credit Agreement is hereby further amended
by deleting clause (ii) thereof in its entirety and substituting the following
therefor:

 

“(ii)         Tranche B2 Term Loans.  Each Lender that has a Tranche B2 Term
Loan Commitment severally agrees (a) to convert on the Second Amendment
Effective Date each “Tranche B1 Term Loan” made by such Lender under (and as
defined in) this Agreement and outstanding immediately prior to giving effect to
the Second Amendment to a Tranche B2 Term Loan hereunder (and Company hereby
agrees to such conversion) and (b) to make to Company on the Second Amendment
Effective Date Tranche B2 Term Loans hereunder in an amount equal to the excess
(if any) of such Lender’s Tranche B2 Term Loan Commitment over such Lender’s
Tranche B1 Term Loans (if any) being converted on the Second Amendment Effective
Date to Tranche B2 Term Loans, so that, after giving effect to the conversion of
such Tranche B1 Term Loans into Tranche B2 Term Loans pursuant to clause (a)
above and the making of all such Tranche B2 Term Loans pursuant to clause (b)
above, each Lender that has a Tranche B2 Term Loan Commitment will have made or
deemed made, as the case may be, a Tranche B2 Term Loan to Company in an amount
equal to its Pro Rata Share of the aggregate amount of the Tranche B2 Term Loan
Commitments, to be used for the purposes identified in subsection 2.5A.  The
aggregate amount of the Tranche B2 Term Loan Commitments is $400,000,000.  Each
Tranche B2 Term Loan shall be deemed to have the same Interest Period as the
Tranche B1 Term Loan it replaces, and no making of or conversion into a Tranche
B2 Term Loan hereunder shall result in the commencement of a new Interest
Period.  Amounts borrowed (or converted) under this subsection 2.1A(ii) and
subsequently repaid and prepaid may not be reborrowed.”

 

B.            Subsection 2.1A of the Credit Agreement is hereby further amended
by adding the following clause (v) at the end thereof:

 

“(v)         Additional Commitments.  Company may from time to time, by notice
to Administrative Agent, request that, on the terms and subject to the
conditions contained in this Agreement, Lenders and/or other financial
institutions not then a party to this Agreement, that are approved by
Administrative Agent

 

3

--------------------------------------------------------------------------------


 

(such approval not to be unreasonably withheld or delayed), provide up to an
aggregate amount of $250,000,000 in additional Term Loans, which Term Loans may
be provided as an additional tranche of Term Loans; provided that (i) no Event
of Default or Potential Event of Default shall have occurred and be continuing
or result from the issuance of such additional Term Loans, (ii) after giving
effect to such additional Term Loans, Company is in pro forma compliance with
the maximum Consolidated Senior Leverage Ratio and maximum Consolidated Leverage
Ratio set forth in subsections 7.6B and 7.6C, respectively, and (iii) Company
shall have given the PBGC at least 30 days prior written notice of the
incurrence of such additional Term Loans.  Upon receipt of such notice to
Administrative Agent and an Officer’s Certificate as to the satisfaction of the
foregoing conditions, Administrative Agent shall use all reasonable efforts to
arrange for Lenders or other financial institutions approved of by
Administrative Agent and Company (such approval not to be unreasonably withheld
or delayed) to provide such additional Term Loans.  Alternatively, any Lender
may commit to provide the full amount of the requested additional Term Loans and
then offer portions of such additional Term Loans to the other Lenders or other
financial institutions, subject to the approval of Administrative Agent and
Company (such approval not to be unreasonably withheld or delayed).  Nothing
contained in this paragraph or otherwise in this Agreement is intended to commit
any Lender or any Agent to provide any portion of any such additional Term
Loans.  If and to the extent that any Lenders and/or other financial
institutions agree, in their sole discretion to provide any such additional Term
Loans on the terms and conditions set forth herein, (i) the aggregate amount of
additional Term Loans shall be increased by the amount of the additional Term
Loans agreed to be so provided, (ii) the Pro Rata Shares of the respective
Lenders in respect of the additional Term Loans shall be proportionally
adjusted, (iii) if necessary, in respect of an increase in Term Loans, at such
time and in such manner as Company and Administrative Agent shall agree, the
Lenders who have in their sole discretion agreed to provide such additional Term
Loans shall purchase and assume outstanding Term Loans so as to cause the amount
of such Term Loans held by each Lender to conform to the respective percentages
of the applicable Term Loans of the Lenders as so adjusted and (iv) Company
shall execute and deliver any additional Notes as any Lender may reasonably
request or to the extent necessary to effect the foregoing changes in accordance
with the next succeeding sentence, other amendments or modifications to this
Agreement or any other Loan Document.  In connection with the additional Term
Loans provided for in this subsection 2.1A(v), conforming amendments shall be
made to this Agreement and the other Loan Documents to reflect such additional
Term Loans without the consent of any Lender not a lender of such additional
Term Loans, including, without limitation, if applicable, conforming
amendments:  (i) to provide for the additional Term Loans to share ratably in
the benefits of this Agreement and the other Loan Documents with the other Term
Loans made under this Agreement, (ii) to Sections 1 and 2 to provide, among
other things, for the additional Term Loans to share ratably with the applicable
Term Loans in the application of prepayments, (iii) to provide an amortization
schedule for any additional Term Loans, and (iv) to include Lenders

 

4

--------------------------------------------------------------------------------


 

of the additional Term Loans in any determination of Lenders, Requisite Lenders,
Requisite Class Lenders and Pro Rata Share.  Notwithstanding anything in this
Agreement expressed or implied to the contrary (including, without limitation in
subsection 10.6), nothing herein shall be construed to require consent from
Lenders that are not lenders of such additional Term Loans to the incurrence of
the additional Term Loans in compliance with this subsection 2.1A(v), and shall
supersede any provisions in subsection 10.6 to the contrary.”

 

1.3                               Amendment to Subsection 2.4: Repayments,
Prepayments and Reductions in Revolving Loan Commitments; General Provisions
Regarding Payments; Application of Proceeds of Collateral and Payments Under the
Guaranties.

 

Subsection 2.4A of the Credit Agreement is hereby amended by deleting clause
(ii) thereof in its entirety and substituting the following therefor:

 

“(ii)         Scheduled Payments of Tranche B2 Term Loans.  Company shall make
principal payments on the Tranche B2 Term Loans in installments on the dates and
in the amounts set forth below:

 

Date

 

Scheduled Repayment

 

June 30, 2005

 

$

2,000,000

 

December 31, 2005

 

$

2,000,000

 

June 30, 2006

 

$

2,000,000

 

December 31, 2006

 

$

2,000,000

 

June 30, 2007

 

$

2,000,000

 

December 31, 2007

 

$

2,000,000

 

June 30, 2008

 

$

2,000,000

 

December 31, 2008

 

$

2,000,000

 

June 30, 2009

 

$

2,000,000

 

December 31, 2009

 

$

2,000,000

 

May 6, 2010

 

$

380,000,000

 

Total:

 

$

400,000,000

 

 

 

; provided that the scheduled installments of principal of the Tranche B2 Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche B2 Term Loans in accordance with
subsection 2.4B(iv); and provided, further that the Tranche B2 Term Loans and
all other amounts owed hereunder with respect to the Tranche B2 Term Loans shall
be paid in full no later than the seventh anniversary of the Closing Date, and
the final installment payable by Company in respect of the Tranche B2 Term Loans
on such date shall be in an amount, if such

 

5

--------------------------------------------------------------------------------


 

amount is different from that specified above, sufficient to repay all amounts
owing by Company under this Agreement with respect to the Tranche B2 Term
Loans.”

 

1.4                               Amendment to Subsection 2.5: Use of Proceeds.

 

Subsection 2.5 of the Credit Agreement is hereby amended by deleting subsection
2.5A in its entirety and substituting the following therefor:

 

“A.          Tranche B2 Term Loans.  The proceeds of the Tranche B2 Term Loans
shall be applied by Company to repay in full the principal amount of all
“Tranche B1 Term Loans” under this Agreement outstanding immediately prior to
giving effect to the Second Amendment which are not converted into Tranche B2
Term Loans pursuant to the terms of this Agreement as amended by the Second
Amendment.”

 

1.5                               Amendment to Subsection 2.6:  Special
Provisions Governing LIBOR Loans.

 

Subsection 2.6 of the Credit Agreement is hereby amended by inserting the
following text at the end of subsection 2.6D:

 

“; provided further that no amounts shall be payable under this subsection 2.6D
as a result of (i) the making of, or conversion of Tranche B1 Term Loans into,
Tranche B2 Term Loans or (ii) the prepayment or repayment of any Tranche B1 Term
Loans, in each case pursuant to the terms of Second Amendment.”

 

1.6                               Amendment to Subsection 7.5: Restricted Junior
Payments.

 

Subsection 7.5(e) of the Credit Agreement is hereby amended by deleting it in
its entirety and by substituting the following therefor:

 

“(e)         make other Restricted Junior Payments; provided that on the date
(the “Declaration Date”) of declaration of any dividend in respect of Company’s
outstanding capital stock pursuant to the terms of this clause (e) or the making
of any other Restricted Junior Payment pursuant to the terms of this clause (e),
(X) the Consolidated Leverage Ratio as of the last day of the Fiscal Quarter
most recently ended shall be less than 3.50:1.00 and (Y) the aggregate amount of
any such Restricted Junior Payment, when added to the aggregate amount of all
Restricted Junior Payments previously declared or (without duplication) paid by
Company pursuant to this clause (e) during the period commencing on the Closing
Date and ending on the Declaration Date, does not exceed the sum of $50,000,000
plus an amount equal to 50% of cumulative Consolidated Net Income of Company and
its Subsidiaries for the period commencing on the Closing Date and ending on the
last day of the Fiscal Quarter most recently ended.”

 

1.7                               Amendment to Subsection 7.7: Restriction on
Certain Fundamental Changes; Asset Sales and Acquisitions.

 

Subsection 7.7(ii) of the Credit Agreement is hereby amended by deleting it in
its entirety and substituting the following therefor:

 

6

--------------------------------------------------------------------------------


 

(ii)           Company and its Subsidiaries may make Acquisitions (by merger or
otherwise) so long as, prior to the consummation of any such Acquisition,
Company shall have delivered to Administrative Agent (a) financial statements
for Company and its Subsidiaries for the four Fiscal-Quarter period most
recently ended (the “Pro Forma Test Period”), prepared on a pro forma basis as
if such Acquisition had been consummated on the first day of the Pro Forma Test
Period and giving effect to Company’s good faith estimate of any anticipated
cost savings or increases as a result of the consummation thereof, which
anticipated cost savings or increases are reasonably satisfactory to
Administrative Agent, (b) a pro forma Compliance Certificate demonstrating that,
on the basis of such pro forma financial statements, Company would have been in
compliance with all financial covenants set forth in subsection 7.6 on the last
day of the Pro Forma Test Period, and (c) an Officer’s Certificate calculating
the amount of the increase in Consolidated Capital Expenditures which will be
permitted under the last paragraph of subsection 7.8 as the result of such
Acquisition;”

 

1.8                               Amendment to Subsection 7.8: Consolidated
Capital Expenditures.

 

Subsection 7.8 of the Credit Agreement is hereby amended by inserting the
following text at the end of such subsection:

 

“Notwithstanding anything to the contrary contained above in this subsection
7.8, with respect to any Acquisition permitted under subsection 7.7(ii) of this
Agreement which is consummated after the Second Amendment Effective Date, the
amounts set forth in the table above shall be increased each year by an amount
equal to 5% of the gross revenues of the Person or attributable to the assets
acquired in such Acquisition for the most recently ended fiscal year (provided
that in the case of an Acquisition effected after the first day of any calendar
year, the actual additional amount permitted to be expended pursuant to this
clause in such calendar year shall be the amount provided for in this clause
multiplied by a fraction, the numerator of which is the number of days remaining
during such calendar year and the denominator of which is 365).”

 

1.9                               References to Tranche B1 Term Loans and
Related Terms.

 

As of the Second Amendment Effective Date, and immediately after the prepayment
of all Tranche B1 Term Loans in accordance with the terms of the Credit
Agreement as amended hereby, (i) the definitions of “Applicable Tranche B1 Base
Rate Margin”, “Applicable Tranche B1 LIBOR Margin”, “Tranche B1 Lender”,
“Tranche B1 Term Loan Commitment(s)”, “Tranche B1 Term Loan Exposure”, “Tranche
B1 Term Loans” and “Tranche B1 Term Notes” shall be deleted and (ii) all
references to “Applicable Tranche B1 Base Rate Margin”, “Applicable Tranche B1
LIBOR Margin”, “Tranche B1 Lender”, “Tranche B1 Term Loan Commitment(s)”,
“Tranche B1 Term Loan Exposure”, “Tranche B1 Term Loans” and “Tranche B1 Term
Notes” contained in the Credit Agreement (and the other Loan Documents) shall be
amended to be references to the “Applicable Tranche B2 Base Rate Margin”,
“Applicable Tranche B2 LIBOR Margin”, “Tranche B2 Lender”, “Tranche B2 Term Loan
Commitment(s)”, “Tranche B2 Term Loan Exposure”, “Tranche B2 Term Loans” and
“Tranche

 

7

--------------------------------------------------------------------------------


 

B2 Term Notes”, respectively, in each case except as such references apply to
Tranche B1 Term Loans being converted into or being repaid out of the proceeds
of the Tranche B2 Term Loans on the Second Amendment Effective Date.

 

1.10                        Substitution of Exhibits.

 

A.            Exhibit I to the Credit Agreement is hereby amended by deleting
said Exhibit I in its entirety and substituting in place thereof a new Exhibit I
in the form of Annex A to this Amendment.

 

B.            Exhibit V to the Credit Agreement is hereby amended by deleting
said Exhibit V in its entirety and substituting in place thereof a new Exhibit V
in the form of Annex B to this Amendment.

 

C.            Exhibit VIII to the Credit Agreement is hereby amended by deleting
said Exhibit VIII in its entirety and substituting in place thereof a new
Exhibit VIII in the form of Annex C to this Amendment.

 

Section 2.              ACKNOWLEDGEMENT AND CONSENT

 

Each of Company and each Subsidiary Guarantor (each individually a “Credit
Support Party” and collectively, the “Credit Support Parties”) has read this
Amendment and consents to the terms hereof and further hereby confirms and
agrees that, notwithstanding the effectiveness of this Amendment, the
obligations of such Credit Support Party under each of the Loan Documents to
which such Credit Support Party is a party shall not be impaired and each of the
Loan Documents to which such Credit Support Party is a party is, and shall
continue to be, in full force and effect and are hereby confirmed and ratified
in all respects.

 

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Credit Support
Party is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such Credit
Support Party to any future amendments to the Credit Agreement.

 

Section 3.              CONDITIONS TO EFFECTIVENESS

 

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the conditions precedent (the date of satisfaction of all such conditions
precedent being referred to herein as the “Second Amendment Effective Date”) set
forth in this Section 3.

 

D.            Corporate Documents.  On or before the Second Amendment Effective
Date, Company shall and shall cause each other Credit Support Party to deliver
to Lenders (or to Administrative Agent for Lenders with sufficient originally
executed copies, where appropriate, for each Lender and its counsel), with
respect to Company or such other Credit Party, as the case may be, a Secretary’s
Certificate, in form and substance reasonably satisfactory to Administrative
Agent and dated the Second Amendment Effective Date, certifying that (1) the
Organizational Documents of Company, (2) the resolutions of the Board of
Directors of

 

8

--------------------------------------------------------------------------------


 

Company and each other Credit Support Party and (3) the signature and incumbency
certificate of Company and each other Credit Support Party, in each case, as
delivered to Administrative Agent on the Closing Date, are in full force and
effect and have not been amended or modified in any respect since the Closing
Date except as described therein.

 

E.             Amendment.  Administrative Agent shall have received from (i) the
Requisite Lenders, (ii) Increasing Lenders and/or New Tranche B2 Term Loan
Lenders providing Tranche B2 Term Loan Commitments in an amount sufficient to
repay all of the outstanding principal amount (as of the Second Amendment
Effective Date) of the Tranche B1 Term Loans owed to the Exiting Lenders, and
(iii) Company and the other Credit Support Parties, (1) a counterpart of this
Amendment signed on behalf of such party or (2) written evidence satisfactory to
Administrative Agent that such party has executed a counterpart of a commitment
letter with respect to such Increasing Lenders’ and/or New Tranche B2 Term Loan
Lenders’ additional or new Tranche B2 Term Loan Commitments, respectively.

 

F.             Opinion of Counsel.  On or before the Second Amendment Effective
Date, Company shall have delivered to Lenders (or to Administrative Agent for
Lenders with sufficient originally executed copies, where appropriate, for each
Lender and its counsel) originally executed copies of one or more favorable
written opinions of (i) Edward G. Wetmore, general counsel for Company and (ii)
Simpson Thacher & Bartlett LLP, special counsel for the Company, in each case in
form and substance reasonably satisfactory to Administrative Agent and its
counsel, dated as of the Second Amendment Effective Date, with respect to the
enforceability of this Amendment and the Tranche B2 Term Notes (this Amendment
constituting a written request by Company to such counsel to deliver such
opinions to Lenders).

 

G.            Notice of Borrowing.  Administrative Agent shall have received a
Notice of Borrowing meeting the requirements of subsection 2.1B of the Credit
Agreement.  Such Notice of Borrowing shall be deemed (i) to the extent of any
conversion of Tranche B1 Term Loans to Tranche B2 Term Loans, to request such
conversion, and (ii) to the extent of the aggregate principal amount of any
Exiting Lenders’ Tranche B1 Term Loans, to request the funding of Tranche B2
Term Loans from any Increasing Lender and/or any New Tranche B2 Lenders in
accordance with subsection 2.1A(ii), and to direct the voluntary prepayment of
all Exiting Lenders’ Tranche B1 Term Loans in accordance with subsection
2.4B(iv) of the Credit Agreement.

 

H.            Interest Payments.  Company shall have paid to all Lenders having
Tranche B1 Term Loans, simultaneously with the making of the Tranche B2 Term
Loans hereunder, all accrued and unpaid interest on their Tranche B1 Term Loans
to the Second Amendment Effective Date.

 

I.              Fees.  Administrative Agent shall have received any fees
separately agreed upon between Company and Administrative Agent.

 

Section 4.              REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders and Administrative Agent to enter into this Amendment
and to amend the Credit Agreement in the manner provided herein, Company

 

9

--------------------------------------------------------------------------------


 

represents and warrants to Administrative Agent and each Lender that the
following statements are true, correct and complete:

 

A.            Authorization; Binding Obligations.  Company has all requisite
corporate power and authority to enter into this Amendment.  The execution,
delivery and performance of this Amendment have been duly authorized by all
necessary corporate action by Company.  This Amendment has been duly executed
and delivered by Company and is the legally valid and binding obligation of
Company, enforceable against Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
and by equitable principles relating to enforceability.

 

B.            No Conflict.  The execution and delivery by Company of this
Amendment do not and will not (i) violate any provision of any material law or
any material governmental rule or regulation applicable to Company, the
Organizational Documents of Company or any  material order, judgment or decree
of any court or other agency of government binding on Company, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Company, (iii) result in or
require the creation or imposition of any Lien under any such Contractual
Obligation upon any of the properties or assets of Company (other than any Liens
created under any of the Loan Documents in favor of Collateral Agent on behalf
of Lenders or PBGC).

 

C.            Governmental Consents.  The execution and delivery by Company of
this Amendment do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body except any thereof that have
been obtained and are in full force and effect.

 

D.            Incorporation of Representations.  Each representation and
warranty of Company contained in each of the Loan Documents is true and correct
in all material respects on and as of the Second Amendment Effective Date to the
same extent as though made on and as of the Second Amendment Effective Date
except to the extent such representations and warranties relate to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date.

 

E.             Absence of Default.  No event has occurred and is continuing or
would result from the execution, delivery or performance of this Amendment that
constitutes or would constitute an Event of Default or a Potential Event of
Default after giving effect to this Amendment.

 

Section 5.              MISCELLANEOUS

 

A.            Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)            On and after the Second Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like

 

10

--------------------------------------------------------------------------------


 

import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

 

(ii)           Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iii)          The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative
Agent, or any Lender under, the Credit Agreement or any of the other Loan
Documents.

 

B.            Obligations of New Tranche B2 Term Loan Lenders.  Company, Lenders
and each New Tranche B2 Term Loan Lender hereby agrees that, upon the
effectiveness of this Amendment, such New Tranche B2 Term Loan Lender shall be a
party to the Credit Agreement and shall have all of the rights and obligations
under the Loan Documents, and shall be deemed to have made all of the covenants
and agreements contained in the Loan Documents, arising out of or otherwise
related to the Tranche B2 Term Loans.

 

C.            Fees and Expenses.  Loan Parties acknowledge that all costs, fees
and expenses as described in subsection 10.2 of the Credit Agreement incurred by
the Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of Loan
Parties.

 

D.            Headings.  Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

E.             Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

F.             Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:

 

 

AMPHENOL CORPORATION

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

CREDIT SUPPORT PARTIES:

 

 

(for purposes of Section 2)

 

 

 

 

 

 

ADVANCED CIRCUIT TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

AMPHENOL AEROSPACE FRANCE, INC.

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

AMPHENOL ANTEL, INC.

 

 

 

 

 

 

 

By:

/s/ Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

AMPHENOL CONNEX CORPORATION

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

AMPHENOL COMMERCIAL &
INDUSTRIAL FRANCE, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Martin H. Loeffler

 

 

 

Name:

Martin H. Leoffler

 

 

Title:

Manager

 

 

 

 

 

 

 

AMPHENOL INTERCONNECT PRODUCTS
CORPORATION

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

AMPHENOL INTERNATIONAL LTD.

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

AMPHENOL OPTIMIZE MANUFACTURING CO.

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

S-2

--------------------------------------------------------------------------------


 

 

AMPHENOL T&M ANTENNAS, INC.

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

AMPHENOL USHOLDCO INC.

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

SINE SYSTEMS CORPORATION

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

TIMES FIBER COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

TIMES WIRE & CABLE COMPANY

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

S-3

--------------------------------------------------------------------------------


 

 

AMPHENOL PCD, INC.

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

 

 

 

 

 

 

KONNEKTECH, LTD.

 

 

 

 

 

 

 

By:

/s/  Diana G. Reardon

 

 

 

Name:

Diana G. Reardon

 

 

Title:

Senior Vice President & Chief
Financial Officer

 

S-4

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS,

 

individually and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

 

Name:

Marguerite Sutton

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BANK OF AMERICA,
as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Bertozzi Bartenstein

 

 

 

Name:

Irene Bertozzi Bartenstein

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK,
as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Joanna S. Bellocq

 

 

 

Name:

Joanna S. Bellocq

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CHEVY CHASE BANK, FSB,
as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Dory Halati

 

 

 

Name:

Dori Halati

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

FIRSTRUST BANK,
as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Kent Nelson

 

 

 

Name:

Kent Nelson

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

FLEET NATIONAL BANK,
as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Irene Bertozzi Bartenstein

 

 

 

Name:

Irene Bertozzi Bartenstein

 

 

Title:

Director

 

S-5

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Gavin D. Young

 

 

 

Name:

Marguerite Sutton

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK
BRANCH,

 

as a Lender

 

 

 

 

 

By:

  /s/ Kren Holm-Jorgensen

 

 

 

Name:

Kren Holm-Jorgensen

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

  /s/ Henrik M. Steffensen

 

 

 

Name:

Henrik M. Steffensen

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

THE NORINCHUKIN BANK New York Branch,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Masanori Shoji

 

 

 

Name:

Masanori Shoji

 

 

Title:

Joint General Manager

 

 

 

 

 

 

 

 

 

PB CAPITAL CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Tyler J. McCarthy

 

 

 

Name:

 Tyler J. McCarthy

 

 

Title:

Vice President

 

 

 

 

 

By:

  /s/ Andrew Shipman

 

 

 

Name:

Andrew Shipman

 

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

DELANO Company

 

 

 

 

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

By:

  /s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

ROYALTON COMPANY

 

 

 

 

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

By:

  /s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Stephanie Babich-Allegra

 

 

 

Name:

Stephanie Babich-Allegra

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

RZB Finance LLC,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ John A. Valiska

 

 

 

Name:

John A. Valiska

 

 

Title:

Group Vice President

 

 

 

 

 

 

 

 

 

By:

  /s/ Pearl Geffers

 

 

 

Name:

Pearl Geffers

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

S-7

--------------------------------------------------------------------------------


 

 

UBS AG, Stamford Branch,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Wilfred V. Saint

 

 

 

Name:

Wilfred V. Saint

 

 

Title:

Director, Banking Product
Services, US

 

 

 

 

 

 

 

 

 

By:

  /s/ Joselin Fernandes

 

 

 

Name:

Joselin Fernandes

 

 

Title:

Associate Director, Banking
Product Services, US

 

 

 

 

 

 

 

 

 

UFJ Bank Limited,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Stephen C. Small

 

 

 

Name:

Stephen C. Small

 

 

Title:

Senior Vice President

 

S-8

--------------------------------------------------------------------------------


 

Annex A

 

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[**FORM OF**]

 

NOTICE OF BORROWING

 

Pursuant to that certain Credit Agreement dated as of May 6, 2003, as amended by
that certain First Amendment dated as of November 6, 2003, as further amended by
that certain Second Amendment dated as of November 10, 2004, said Credit
Agreement, as it may be further amended, supplemented, restated, replaced, or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Amphenol Corporation, a Delaware corporation (“Company”), the
financial institutions party thereto as Lenders (“Lenders”), Fleet National Bank
and Royal Bank of Canada, as Co-Documentation Agents, UBS Securities LLC, as
Syndication Agent, and Deutsche Bank Trust Company Americas, as Administrative
Agent for Lenders (“Administrative Agent”) and Collateral Agent for Lenders,
this represents Company’s request to borrow as follows:

 

1.

 

Date of borrowing:

                                            ,

 

 

 

 

 

 

2.

 

Amount of borrowing:

 

$

 

 

 

 

 

3.

 

Lender(s):

o a.

Lenders, in accordance with their applicable Pro Rata Shares

 

 

 

o b.

Swing Line Lender

 

 

 

 

 

4.

 

Type of Loans:

o b.

Tranche B2 Term Loans

 

 

 

o d.

Revolving Loans

 

 

 

o e.

Swing Line Loan

 

 

 

 

 

5.

 

Interest rate option:

o a.

Base Rate Loan(s)

 

 

 

o b.

LIBOR Loans with an initial Interest Period of                    month(s)

 

 

 

 

 

6.

 

Company’s account:

Name of Bank:

 

 

 

 

ABA Number:

 

 

 

 

Name of A/C:

 

 

 

 

Account Number:

 

 

The proceeds of such Loans are to be deposited in Company’s account at
Administrative Agent.

 

The undersigned officer, to the best of his or her knowledge, and Company
certify that:

 

(i)            The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of the

 

A-1

--------------------------------------------------------------------------------


 

date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date; and

 

(ii)           No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default.

 

 

DATED:

 

 

 

 

 

 

 

 

AMPHENOL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Annex B

 

 

(See Attached)

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT V

 

[**FORM OF**] TRANCHE B2 TERM NOTE

 

AMPHENOL CORPORATION

 

PROMISSORY NOTE DUE MAY 6, 2010

 

$                            (1)

New York, New York

 

November     , 2004

 

 

FOR VALUE RECEIVED, AMPHENOL CORPORATION, a Delaware corporation (“Company”),
promises to pay to                       (2) (“Payee”) or its registered assigns
the principal amount of                         (3) ($[**1**]) in the
installments referred to below.

 

Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement dated as of May 6, 2003 (said Credit Agreement, as amended by that
certain First Amendment to Credit Agreement dated as of November 6, 2003, as
further amended by that certain Second Amendment to Credit Agreement dated as of
November 10, 2004 and as it may further be amended, supplemented, restated,
replaced, or otherwise modified from time to time, the “Credit Agreement”, the
terms defined therein and not otherwise defined herein being used herein as
therein defined) by and among Company, the financial institutions party thereto
as Lenders (“Lenders”), Fleet National Bank and Royal Bank of Canada, as
Co-Documentation Agents, UBS Securities LLC, as Syndication Agent, and Deutsche
Bank Trust Company Americas, as Administrative Agent for Lenders
(“Administrative Agent”) and Collateral Agent for Lenders.

 

This Note is one of Company’s “Tranche B2 Term Notes” in the aggregate principal
amount of $400,000,000 and is issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Tranche B2 Term Loan
evidenced hereby was made and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement.  Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in subsection 10.1B(ii) of the Credit Agreement, Company and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Loan evidenced hereby.  Payee hereby agrees, by its
acceptance hereof, that

 

--------------------------------------------------------------------------------

(1)           Insert amount of Lender’s Tranche B2 Term Loan in numbers.

(2)           Insert Lender’s name in capital letters.

(3)           Insert amount of Lender’s Tranche B2 Term Loan in words.

 

--------------------------------------------------------------------------------


 

before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Company hereunder with respect to payments of principal of or
interest on this Note.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in subsection 2.4B(iii)
of the Credit Agreement and to prepayment at the option of Company as provided
in subsection 2.4B(i) of the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
subsections 10.1 and 10.15 of the Credit Agreement.

 

Company and any endorsers of this Note hereby consent to renewals and extensions
of time at or after the maturity hereof, without notice, and hereby waive
diligence, presentment, protest, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

AMPHENOL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex C

 

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

[**FORM OF**]

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(1)           We are the duly elected [Title] and [Title] of Amphenol
Corporation, a Delaware corporation (“Company”);

 

(2)           We have reviewed the terms of that certain Credit Agreement dated
as of May 6, 2003 (said Credit Agreement as amended by that certain First
Amendment dated as of November 6, 2003, as further amended by that certain
Second Amendment dated as of November 10, 2004, and as it may be amended,
supplemented, restated, replaced or otherwise modified from time to time, being
the “Credit Agreement”, the terms defined therein and not otherwise defined in
this Certificate (including Attachment No. 1 annexed hereto and made a part
hereof) being used in this Certificate as therein defined), by and among
Company, the financial institutions party thereto as Lenders (the “Lenders”),
Fleet National Bank and Royal Bank of Canada, as Co-Documentation Agents, UBS
Securities LLC, as Syndication Agent, and Deutsche Bank Trust Company Americas,
as Administrative Agent for Lenders and Collateral Agent for Lenders, and the
terms of the other Loan Documents, and we have made, or have caused to be made
under our supervision, a review in reasonable detail of the transactions and
condition of Company and its Subsidiaries during the accounting period covered
by the attached financial statements; and

 

(3)           The examination described in paragraph (2) above did not disclose,
and we have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or Potential Event of Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate[, except as set forth below].

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Company has taken, is taking, or proposes to take with respect to each such
condition or event:

 

]

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this                       day of                         , 20     
pursuant to subsection 6.1(iii) of the Credit Agreement.

 

 

AMPHENOL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                     , 200      and pertains to the period from
                      ,         to                       , 200   .  Subsection
references herein relate to subsections of the Credit Agreement.

 

A.            Indebtedness

 

1.

 

Indebtedness in respect of Capital Leases
permitted under subsection 7.1(iii):

 

$

 

 

 

 

 

 

 

 

2.

 

Maximum permitted under subsection 7.1(iii):

 

$

50,000,000

 

 

 

 

 

 

 

3.

 

Indebtedness permitted under subsection 7.1(ix):

 

$

 

 

 

 

 

 

 

 

4.

 

Maximum permitted under subsection 7.1(ix):

 

$

200,000,000

 

 

 

 

 

 

 

5.

 

Indebtedness permitted under subsection 7.1(xi):

 

$

 

 

 

 

 

 

 

 

6.

 

Maximum permitted under subsection 7.1(xi):

 

$

20,000,000

 

 

 

 

 

 

 

7.

 

Indebtedness permitted under subsection 7.1(xii):

 

$

 

 

 

 

 

 

 

 

8.

 

Maximum permitted under subsection 7.1(xii):

 

$

200,000,000

 

 

B.            Liens

 

1.

 

Indebtedness secured by Liens permitted under subsection 7.2(iii):

 

$

 

 

 

 

 

 

 

 

2.

 

Maximum permitted under subsection 7.2(iii):



 

$

20,000,000

 

 

 

 

 

 

 

3.

 

Indebtedness permitted under subsection 7.1(ix) secured by liens on assets
(equally and ratably shared by Collateral Agent on behalf of Lenders to the
extent in an amount in excess of $125,000,000):

 

$

 

 

 

 

 

 

 

 

4.

 

Indebtedness secured by Liens permitted under subsection 7.2(viii):

 

$

 

 

 

 

 

 

 

 

5.

 

Maximum permitted under subsection 7.2(viii):

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

C.            Investments

 

1.

 

Investments in loans and advances to officers, directors and employees other
than for the purchase of stock permitted under subsection 7.3(ii):

 

$

 

 

 

 

 

 

 

 

2.

 

Maximum permitted under subsection 7.3(ii):

 

$

5,000,000

 

 

 

 

 

 

 

3.

 

Unrestricted Investments in Unrestricted Subsidiaries permitted under subsection
7.3(vi)(a):

 

$

 

 

 

 

 

 

 

 

4.

 

Maximum permitted under subsection 7.3(vi)(a):

 

$

50,000,000

 

 

 

 

 

 

 

5.

 

Aggregate Unrestricted Investments permitted under subsection 7.3(vi)(a):

 

$

 

 

 

 

 

 

 

 

6.

 

Maximum permitted under subsection 7.3(vi)(a):

 

$

100,000,000

 

 

D.            Guarantee Obligations

 

1.

 

Guarantee Obligations permitted under subsection 7.4(vii):

 

$

 

 

 

 

 

 

 

 

2.

 

Maximum permitted under subsection 7.4(vii):

 

$

25,000,000

 

 

E.             Restricted Junior Payments

 

1.

 

Aggregate amount of Restricted Junior Payments paid since the Closing Date in
respect of Company’s common stock as permitted under clause (ii)(e) of
subsection 7.5:

 

$

 

 

 

 

 

 

 

 

2.

 

Cumulative Consolidated Net Income during the period from the Closing Date to
the end of the Fiscal Quarter most recently ended:

 

$

 

 

 

 

 

 

 

 

3.

 

Maximum aggregate amount of Restricted Junior Payments since Closing Date (50%
of E.2 + $50,000,000):

 

$

 

 

 

F.             Minimum Interest Coverage Ratio (for the four-Fiscal Quarter
period ending                            ,           )

 

1.

 

Consolidated Net Income:

 

$

 

 

 

 

 

 

 

 

2.

 

Consolidated Interest Expense:

 

$

 

 

 

 

 

 

 

 

3.

 

Provisions for taxes based on income:

 

$

 

 

 

 

 

 

 

 

4.

 

Total depreciation expense:

 

$

 

 

 

 

 

 

 

 

5.

 

Total amortization expense:

 

$

 

 

 

 

 

 

 

 

6.

 

Expenses incurred in connection with any issuance of debt or equity:

 

$

 

 

 

--------------------------------------------------------------------------------


 

7.

 

Restructuring charges or reserves or other cash non-recurring charges, such cash
portion not to exceed $5,000,000 in the aggregate in any consecutive twelve
month period ending on any date of determination:

 

$

 

 

 

 

 

 

 

 

8.

 

Fees and expenses related to permitted acquisitions and investments:

 

$

 

 

 

 

 

 

 

 

9.

 

Other non-cash charges:

 

$

 

 

 

 

 

 

 

 

10.

 

Minority interest expense:

 

$

 

 

 

 

 

 

 

 

11.

 

Other non-recurring non-cash charges:

 

$

 

 

 

 

 

 

 

 

12.

 

Redemption premiums and related expenses for Existing Subordinated Notes:

 

$

 

 

 

 

 

 

 

 

13.

 

LIBOR breakage costs on the Closing Date:

 

$

 

 

 

 

 

 

 

 

14.

 

Cash payments related to previously deducted non-cash gains (attach reconciling
schedule):

 

$

 

 

 

 

 

 

 

 

15.

 

Non-recurring gains:

 

$

 

 

 

 

 

 

 

 

16.

 

Non-cash gains:

 

$

 

 

 

 

 

 

 

 

17.

 

Cash expenditures related to previously added back non-cash charges (attach
reconciling schedule):

 

$

 

 

 

 

 

 

 

 

18.

 

Consolidated Adjusted EBITDA
(1+2+3+4+5+6+7+8+9+10+11+12+13+14-15-16-17):

 

$

 

 

 

 

 

 

 

 

19.

 

Interest Coverage Ratio (18):(2):

 

          :1.00

 

 

 

 

 

 

 

20.

 

Minimum ratio required under subsection 7.6A:

 

   3.00:1.00

 

 

G.            Maximum Senior Leverage Ratio (as of                        ,
        )

 

1.

 

Consolidated Total Debt (excluding any Subordinated Indebtedness):

 

$

 

 

 

 

 

 

 

 

2.

 

Consolidated Adjusted EBITDA (F.18 above):

 

$

 

 

 

 

 

 

 

 

3.

 

Senior Leverage Ratio (1):(2):

 

          :1.00

 

 

--------------------------------------------------------------------------------


 

4.

 

Maximum ratio permitted under subsection 7.6B:

 

          :1.00

 

 

H.            Maximum Leverage Ratio (as of                        ,         )

 

1.

 

Consolidated Total Debt:

 

$

 

 

 

 

 

 

 

 

2.

 

Consolidated Adjusted EBITDA (F.18 above):

 

$

 

 

 

 

 

 

 

 

3.

 

Leverage Ratio (1):(2):

 

          :1.00

 

 

 

 

 

 

 

4.

 

Maximum ratio permitted under subsection 7.6C:

 

          :1.00

 

 

I.              Fundamental Changes

 

1.

 

Aggregate fair value of assets sold in any one or more Asset Sales after Closing
Date in one or more transactions permitted under subsection 7.7(v):

 

$

 

 

 

 

 

 

 

 

2.

 

Maximum permitted under subsection 7.7(v):

 

$

300,000,000

 

 

J.             Consolidated Capital Expenditures

 

1.

 

Consolidated Capital Expenditures for current Fiscal Year-to-date:

 

$

 

 

 

 

 

 

 

 

2.

 

Carry-forward from Maximum Capital Expenditures Amount for preceding Fiscal
Year:

 

$

 

 

 

 

 

 

 

 

3.

 

Consolidated Capital Expenditures Amount for current Fiscal Year:

 

$

 

 

 

 

 

 

 

 

4.

 

Increase in Capital Expenditures from Acquisitions for current Fiscal Year:

 

$

 

 

 

 

 

 

 

 

5.

 

Maximum Consolidated Capital Expenditures Amount permitted under subsection 7.8
(J.2+J.3+J.4):

 

$

 

 

 

K.            Accounts Receivable Facility

 

1.

 

Current aggregate Accounts Receivable Facility Amount:

 

$

 

 

 

 

 

 

 

 

2.

 

Aggregate Accounts Receivable Facility Amount for immediately preceding period:

 

$

 

 

 

--------------------------------------------------------------------------------


 

3.

 

Current aggregate Accounts Receivable Facility Amount in excess of $100,000,000:

 

$

 

 

 

 

 

 

 

 

4.

 

Aggregate mandatory prepayments previously made pursuant to subsection
2.4B(iii)(d):

 

$

 

 

 

 

 

 

 

 

5.

 

Mandatory prepayments required this period (K.3 – K.4), if a positive number:

 

$

 

 

 

--------------------------------------------------------------------------------